Citation Nr: 1518643	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the New York, New York Regional Office (RO) of the Department of Veteran Affairs (VA), which denied service connection for prostate cancer, to include as due to herbicide exposure.  


FINDINGS OF FACT

1. Although the Veteran served in Korea in 1968, he did not serve in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that time.

2. The Veteran was not exposed to herbicides during service.

3. Prostate cancer did not develop during service or in the first year after separation from service, and there is no competent and credible evidence suggesting that prostate cancer is related to the Veteran's military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2011.  The letter informed the Veteran of the relevant requirements with regard to his claim, including informing him that if he did not serve in Vietnam, he should indicate when, where, and how he was exposed to herbicides.  As explained below, the information that the Veteran provided was crucial for the Agency of Original Jurisdiction (AOJ) to develop and adjudicate the claim.  The claim was last adjudicated in an August 2012 Statement of the Case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, such as service medical records, service personnel records, and post-service treatment records.  Based upon the Veteran's statements of his claimed exposure to herbicides, specifically his unit's location at Camp Casey in South Korea, the AOJ took appropriate steps to verify whether the Veteran's service unit during that time period was one of the units that the DoD has determined to have operated in an area in or near the Korean DMZ.  The AOJ requested information regarding the Veteran's possible exposure to Agent Orange from the United States Army and Joint Services Records Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS), and received a response (to be discussed infra).  Specifically, the AOJ forwarded relevant information to the JSRRC for verification of the Veteran's alleged herbicide exposure based on his military occupational specialty (MOS) and his service unit (7th Military Police Company, 7th Infantry Division).  In December 2011, VA issued a formal finding memorandum which detailed its efforts at verification of the Veteran's alleged herbicide exposure in accordance with the procedures outlined in VA's Adjudication Manual (M21-1) and Manual Rewrite (M21-1 MR).  See Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.p.  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim of service connection for prostate cancer.  No such examination is required in this case.  The Veteran's claim primarily rests on his assertion that based on his unit's location at Camp Casey, he should be awarded presumptive service connection.  Under this theory, the outcome turns largely on the locations and dates of his service (establishing his purported exposure to herbicides), rather than on any medical question.  He has not made any allegations with specificity that relates his prostate cancer directly to herbicide exposure and there is no medical or credible lay evidence that shows the Veteran's prostate cancer may be related to his military service.  Such a general assertion is insufficient to establish exposure to herbicides or to warrant a VA examination to determine if prostate cancer is related to such alleged exposure.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  Consequently, VA is under no duty to afford the Veteran an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  The Board will therefore proceed to the merits of the claim.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, however, the Veteran claims entitlement to service connection for prostate cancer on a presumptive basis.  The record reflects that the Veteran was diagnosed with prostate cancer in 2007.  Prostate cancer is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309(e) (2014).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv).

The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10.p.  The Army's 7th Infantry Division, 7th Military Police Company is not among the listed units.  Where a veteran alleges service along the DMZ outside the specified time period and was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the JSRRC for verification of the veteran's location and military duties in Korea.  See id.  In this case, the Veteran served in Korea from February 18, 1967 to June 18, 1968 in a unit that was not on the list.  Proper action was undertaken by the AOJ to verify whether the Veteran operated in a unit in or near the Korean DMZ for presumption of herbicide exposure.  Specifically, as stated above, the AOJ undertook development in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 10.p.  

After conducting a specific search through DPRIS of the 1968 unit history submitted by the 7th Military Police Company, which was assigned to the 7th Infantry Division, the JSRRC determined that the unit in which the Veteran served was located at Camp Casey, approximately 13 miles from the DMZ.  The unit had detachments as close as 12 miles from the DMZ.  However, the history did not document the use, storage, spraying, or transporting of herbicides or mention or document any specific duties performed by the unit members along the DMZ.  As such, the Veteran's claim for exposure to herbicide agents was not able to be verified by the JSRRC.  The Board finds that all of the proper procedures outlined by the Adjudication Manual, Manual Rewrite were followed and documented in the claims file.

The Veteran strongly maintains that Camp Casey was near the DMZ and that presumption of herbicide exposure should be conceded.  In an effort to place Camp Casey near the DMZ based upon its geographical location, he presented an online article detailing the history and definition of the Korean DMZ.  He also submitted prior Board decisions, namely a March 1999 Board decision granting service connection on a presumptive basis under facts which the Veteran claims is akin to his own circumstances.  

In support of his claim, the Veteran also submitted abstracts of past Board decisions and copies of two actual decisions.  He specifically asks the Board to consider the evidence cited in the March 1999 Board decision as he believes it to apply to his case.  See October 2012 Veteran's Statement.  He asks that the Board to find that Camp Casey was close in proximity to the DMZ where herbicide exposure may be presumed.  In relevant part, the March 1999 Board decision essentially made a finding that the veteran's location in Camp Casey, as he belonged to the 7th Medical Battalion, 7th Infantry Division, was near the DMZ.  In coming to its conclusion set in equipoise, the Board relied on a May 1996 letter from the Department of the Army to Senator John Glenn reflecting that the official records show use of 21,000 gallons of Agent Orange in Korea in 1968 and 1969 in the area of the DMZ.  Another letter from the Director of the United States Armed Services Center for Research of Unit Records to VA dated in February 1998 apparently confirmed use of Agent Orange during this time and was also said to have confirmed that Camp Casey was located near the DMZ.  The 1999 Board decision also discussed an unidentified report  prepared by the DoD, titled, "Vegetation Control Program CY 1967" which reflects that herbicides were planned to be applied from the Civilian Control Line in South Korea to the southern border of the DMZ.  The Veteran also submitted an April 2009 Board decision which contained some similar facts to the 1999 Board decision in that this particular veteran was stationed at Camp Casey during the requisite time period.  This veteran, in pertinent part, relied on the same three pieces of evidence discussed in the 1999 Board decision, and the Board accepted that the veteran served in an area that was probably close to the DMZ to establish in-service exposure to herbicides (this veteran also had a positive nexus opinion linking his disability to exposure to herbicides).  

The Board has considered the referenced previous Board decisions, but notes that such decisions are not precedential and are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  Accordingly, this evidence, which may contain similar facts but is not specific to the Veteran's case, is of little probative value.  Essentially, the Board need not accept findings from past non-precedential decisions that Camp Casey, which is 13 miles from the DMZ, was near enough to the DMZ to conclude that the Veteran was exposed to herbicides.  On this topic, the Board finds the evidence gathered by official government sources to be more probative.  VA has set regulations and procedures in place to determine whether a veteran who served between April 1, 1968 and August 31, 1971, in units determined by DoD to have been in or near the Korean DMZ, should be presumed to have been exposed to herbicides.  Again, the AOJ conducted the appropriate search as the Veteran's unit was not among the listed units in the M21-1 MR, and the JSRRC responded after reviewing the 1968 unit history of the Veteran's specific unit (7th Military Police Company assigned to the 7th Infantry Division).  The history did not document the use, storage, spraying, or transporting of herbicides nor did it mention or document any specific duties performed by the unit members along the DMZ.  The Board assigns greater probative weight to the findings from official government sources (i.e., DPRIS, JSRRC) which have considered the specific duties and locations of the unit associated with the Veteran's service in determining that he was not in a location that was determined to have been exposed to herbicides.  The Veteran, in this regard, has not submitted any evidence, other than the previous Board decisions, showing that Camp Casey, located approximately 13 miles outside the DMZ, was close enough in proximity to the DMZ area where herbicide agents may have carried or blown over to Camp Casey.  Likewise, he is not credible to testify on a complex matter such as how he could be exposed to a chemical sprayed 13 miles away.  Such an opinion would presumably require knowledge of wind speeds at the time, chemical properties relevant to determining its spread, and other information outside the knowledge of a lay person.  In any event, the Veteran has made no assertion of direct exposure.

The Board acknowledges the contention of the Veteran's representative that his duties as a military policeman assigned to the 7th Infantry Division would have included visits to the DMZ where herbicides were used.  See November 2014 Appellant's Brief.  Again, the Board finds the official government records detailing the unit's history to be the most probative evidence of record in determining whether it was consistent with the Veteran's MOS to have him travel near the DMZ such that herbicide exposure was possible compared to the vague and generalized assertion that the Veteran's MOS would have included visits to the DMZ.  The probative evidence of record, to include the JSRRC findings and service personnel records, show no history of the Veteran or the Veteran's specific unit performing any activities along the DMZ during the relevant period of the Veteran's service (1968).  

The Veteran is not presumed exposed to herbicides during his service in Korea and the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for prostate cancer on a presumptive basis (related to herbicide exposure) is not warranted.

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran does not claim, and the evidence does not otherwise suggest, that prostate cancer began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnoses of prostate cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  The post-service medical reports do not document any prostate cancer findings within the one year presumptive period following separation from service in 1968.  Moreover, the separation examination shows a normal clinical evaluation in all categories.  

Finally, the Veteran has not submitted any medical evidence relating prostate cancer to service.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, prostate cancer, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his prostate cancer and his service.  Thus, his statements regarding any such causal or etiological link are not competent.

In summary, the Veteran's service treatment records do not show prostate cancer in service.  The Veteran did not receive treatment for or a diagnosis of prostate cancer until 2007, almost 40 years after service.  No medical professional has attributed the Veteran's prostate cancer to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


